Filed 11/18/22 Kabrins v. Novella CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


HOWDY S. KABRINS et al.,                                        B308446

        Plaintiffs and Appellants,                              (Los Angeles County
                                                                Super. Ct. No. BC670095)
        v.

DIEGO DOUGHERTY NOVELLA,

        Defendant and Respondent.


      APPEAL from an order of the Superior Court of Los
Angeles County. Mark A. Young, Judge. Affirmed.
      Murphy Rosen, Paul D. Murphy, Daniel N. Csillag;
Covington & Burling, Daniel N. Shallman for Plaintiff and
Appellant Howdy S. Kabrins.
      Tisdale & Nicholson, Michael D. Stein for Plaintiff and
Appellant Doris Weitz.
      Holland & Knight, Kristina S. Azlin and Samuel J. Stone
for Defendant and Respondent.
              ___________________________________
       In 2015, Diego Novella, a resident of Guatemala, murdered
his girlfriend, Gabriella Kabrins Alban, who grew up in Southern
California but sometimes lived in Guatemala, while the two were
travelling in South Africa to seek treatment for Alban’s Lyme
disease. Novella was convicted of the murder and sentenced to
20 years in a South Africa prison. Alban’s parents, Howdy S.
Kabrins and Doris Weitz, both California residents, sued Novella
for wrongful death. The trial court granted Novella’s motion to
quash service of summons on the ground that it lacked
jurisdiction. We affirm that order.
                          BACKGROUND
       Alban was born in Los Angeles and resided in California for
most of her life. Novella also resided in California for several
years but was most recently a resident of Guatemala. In 2013,
Alban began dating Novella, and the following year moved to
Guatemala to live with him.
       Alban suffered from Lyme disease, originally misdiagnosed
as Addison’s disease, which caused her constant physical and
emotional pain. In December 2014, she returned from
Guatemala to California, where she was largely bedridden.
       In March 2015, Alban discovered a clinic in Germany that
might be able to treat her Lyme disease, and scheduled a trip to
the clinic for late May 2015.
       Meanwhile, Novella had traveled from Guatemala to South
Africa to obtain medical treatment for “prior psychological
trauma” from Rhoda Slabbert-Barron, who offered a “purification
program” consisting of colon cleansing, sauna purification and
“sacred plant medicine” involving cannabis oil and ibogaine, a
dangerous hallucinogen.




                                2
       Before and after undergoing this treatment, Novella
communicated with Alban in Los Angeles through telephone
calls, emails, and text messages, touting the ibogaine treatment
and suggesting that Alban undergo it to treat her Lyme disease.
She was eager to do so, telling him in an email: “I’m desperate to
regain my health completely and would do anything. So please
keep me posted and I am glad you are the guinea pig – despite
the fact that if I was more courageous like you . . . I would hop on
a plane on my bday and go do it at the same time. But of course –
aside from that being unrealistic, wishful thinking and just day-
dreaming for me – as I wouldn’t want to impose myself on your
journey. I hope you get all the answers you are seeking and if
this medicine ends up curing me too – in the near future – I
would be eternally grateful.
       At his criminal trial, Novella testified, “Gabriella said to me
take the medicine. You try it first and according to how it goes
with you, then I’m going to take it myself as well.” “I spoke to her
on the 21st of May. I told her that it went very well with the
medicine. . . . I told her to come, that it has been a fantastic
experience.”
       Although Novella insisted that Alban come to South Africa
for the ibogaine treatment and said it had gone well, in fact the
treatment entirely failed him, and Slabbert-Barron refused to
treat him further. He never informed Alban of these facts. On
May 22, 2015, he emailed, “I LOVE YOUUUUU[] BEBE!!!” And
on May 28, he wrote: “Hi Gabs, these people will be around in
June so you can come and take your medicine.”
       On June 21, 2015, Alban flew from Los Angeles for
Guatemala to leave her two dogs with a caretaker before going to
South Africa. After a delay in Guatemala for health reasons, she



                                  3
arrived in South Africa on July 10, 2015. Novella murdered her
shortly thereafter.
       On July 26, 2017, Kabrins and Weitz filed a wrongful death
complaint against Novella in Los Angeles Superior Court,
personally serving him with the complaint in his South African
jail cell.
       Novella moved to quash service of process on jurisdictional
grounds, and on January 19, 2018, appellants served him with
jurisdictional discovery requests. Novella moved to quash this
discovery. The trial court largely denied the motion but ordered
that Novella need not respond to form interrogatory number 17.1,
which propounded requests for admission. Novella responded to
the jurisdictional discovery on December 17, 2019.
       In September 2020, after almost two years of delays, the
trial court held a hearing on Novella’s motion to quash. The
court found that although Novella induced Alban to seek ibogaine
treatment in South Africa, appellants failed to show this contact
with the forum related to their claim for wrongful death because
insufficient evidence showed that Novella invited Alban to South
Africa with the intention of killing her or committing any other
tort. The court also found that the exercise of personal
jurisdiction over Novella would be unjust because he was a
resident of Guatemala, had only minimal contacts with
California, and was incarcerated in South Africa. Therefore, the
court granted Novella’s motion to quash.
       This appeal followed.
                           DISCUSSION
       The sole issue is whether the trial court acquired personal
jurisdiction over Novella.




                                4
        A.     General Principles of Jurisdiction
        California courts may exercise jurisdiction over
nonresidents “on any basis consistent with the Constitution of
California and the United States.” (Snowney v. Harrah’s
Entertainment, Inc. (2005) 35 Cal.4th 1054, 1061; Code Civ. Proc.,
§ 410.10 [long-arm statute].) These constitutions permit the
exercise of jurisdiction over a nonresident defendant “if the
defendant has such minimum contacts with the state that the
assertion of jurisdiction does not violate ‘ “traditional notions of
fair play and substantial justice.” ’ ” (Vons Companies, Inc. v.
Seabest Foods, Inc. (1996) 14 Cal.4th 434, 444 (Vons).) “[E]ach
individual has a liberty interest in not being subject to the
judgments of a forum with which he or she has established no
meaningful minimum ‘contacts, ties or relations.’ [Citations.] As
a matter of fairness, a defendant should not be ‘haled into a
jurisdiction solely as the result of “random,” “fortuitous,” or
“attenuated” contacts.’ ” (Id. at p. 445.) Nor is the minimum
contacts test satisfied by “[t]he unilateral activity of those who
claim some relationship with a nonresident defendant . . . .”
(Burger King Corp. v. Rudzewicz (1985) 471 U.S. 462, 474.)
        “Personal jurisdiction may be either general or specific.”
(Vons, supra, 14 Cal.4th at p. 445.) Because appellants do not
claim general jurisdiction, we consider only whether specific
jurisdiction exists here. A nonresident defendant “may be subject
to the specific jurisdiction of the forum[] if the defendant has
purposefully availed himself or herself of forum benefits [citation]
. . . the ‘controversy is related to or “arises out of” a defendant’s
contacts with the forum,’ ” and the assertions of personal
jurisdiction would comport with fair play and substantial justice.
(Id. at p. 446.)



                                 5
       “When a defendant moves to quash service of process on
jurisdictional grounds, the plaintiff has the initial burden of
demonstrating facts justifying the exercise of jurisdiction.” (Vons,
supra, 14 Cal.4th at p. 449.) A plaintiff must meet this burden
with competent evidence of jurisdictional facts. (Nobel Farms,
Inc. v. Pasero (2003) 106 Cal.App.4th 654, 657-658.) The
evidence need not be conclusive, nor need the plaintiff prove the
elements of the asserted causes of action. But the plaintiff must
provide some evidence allowing the trial court to conclude that
the defendant’s contacts with California relate to the causes of
action. Allegations in an unverified complaint and vague
declarations of ultimate facts do not suffice to establish the facts
of jurisdiction; a plaintiff must provide declarations and
authenticated documents that permit the court to form an
independent conclusion. (Ibid.)
       “ ‘ “ ‘The purposeful availment inquiry . . . focuses on the
defendant’s intentionality. [Citation.] This prong is only
satisfied when the defendant purposefully and voluntarily directs
its activities toward the forum so that it should expect, by virtue
of the benefit it receives, to be subject to the court’s jurisdiction
based on’ its contacts with the forum.” [Citation.] Thus,
purposeful availment occurs where a nonresident defendant
“ ‘purposefully directs’ its activities at residents of the forum,
purposefully derives benefits from its activities in the forum”
[citation], “creates a ‘substantial connection’ with the forum”
[citation], “ ‘deliberately’ has engaged in significant activities
within” the forum [citation], or “has created ‘continuing
obligations’ between itself and residents of the forum.” ’ ” (Jayone
Foods, Inc. v. Aekyung Industrial Co. Ltd. (2019) 31 Cal.App.5th
543, 554 (Jayone).)



                                 6
       Even if a defendant purposefully directs his activities
toward the forum, specific jurisdiction exists only if the lawsuit
arises out of or relates to the defendant’s contacts with the forum.
(Bristol-Myers Squibb Co. v. Superior Court (2017) 137 S.Ct.
1773, 1780.) This requirement is satisfied “ ‘if there is a
substantial nexus or connection between the defendant’s forum
activities and the plaintiff’s claim.’ [Citations.] ‘A claim need not
arise directly from the defendant’s forum contacts in order to be
sufficiently related to the contact to warrant the exercise of
specific jurisdiction. Rather, as long as the claim bears a
substantial connection to the nonresident’s forum contacts, the
exercise of specific personal jurisdiction is appropriate.’ ” “Only
when the operative facts of the controversy are not related to the
defendant’s contact with the state can it be said that the cause of
action does not arise from that contact.” (Jayone, supra, 31
Cal.App.5th at pp. 559-560; see also In re Automobile Antitrust
Cases I & II (2005) 135 Cal.App.4th 100, 116 [“If the operative
facts of the allegations of the complaint do not relate to the
[defendant’s] contacts in this state, then the cause of action does
not arise from that contact such that California courts may
exercise specific personal jurisdiction”].)
       Once a plaintiff has demonstrated facts establishing
minimum contacts with the forum state, it becomes the
defendant’s burden to demonstrate that the exercise of
jurisdiction would be unreasonable. (Vons, supra, 14 Cal.4th at
p. 449.)
       We independently review a trial court’s legal conclusions
concerning jurisdiction. (Rivelli v. Hemm (2021) 67 Cal.App.5th
380, 393.) We review its express and implied factual
determinations for substantial evidence. (Ibid.)



                                  7
       B.     Application
       Here, Alban lived in Los Angeles from March to June 2014,
during which time Novella purposefully directed electronic
communications to her to induce her to travel to South Africa for
an ibogaine treatment for her Lyme disease. Assuming for the
sake of argument that in so doing, Novella purposely availed
himself of forum benefits, no evidence suggests appellants’
wrongful death claims arose from or were related to these
contacts.
       The elements of a cause of action for wrongful death are a
wrongful act, the resulting death, and damages. (B.B. v. County
of Los Angeles (2020) 10 Cal.5th 1, 31.) Appellants failed to
establish that Novella’s murder of Alban in South Africa arose
from or was related to Novella’s contacts with California. For
example, no evidence suggested that Novella urged Alban to
travel to South Africa with the intention of killing her or
committing any other tort related to California.
       Appellants argue that Novella induced Alban to travel to
South Africa under false pretenses, knowing the ibogaine
treatment was ineffective because it had not worked for his
conditions. As to the claim of false pretenses, as the trial court
found, no evidence suggests Novella knew the proposed
treatment would be ineffective for Alban. The only evidence was
that he knew—and failed to inform Alban—that it had not
worked for him. But even if one assumes Novella did cause
Alban to travel to South Africa under false pretenses, that
activity is far too attenuated from the tort at issue. Just because
a relationship need not rise to the level of causation to support
jurisdiction “does not mean anything goes. In the sphere of
specific jurisdiction, the phrase ‘relate to’ incorporates real limits,



                                   8
as it must to adequately protect defendants foreign to a forum.”
(Ford Motor Co. v. Montana Eighth Judicial Dist. Court (2021)
___U.S.___ [141 S.Ct. 1017, 1026, 209 L.Ed.2d 225, 236].)
Appellants’ theory would impose no real limits on specific
jurisdiction. Although we agree that Alban would not have been
in South Africa but for Novella’s invitation, that was only one of
myriad but-for factors that lined up to put her in South Africa. A
single but-for circumstance does not itself establish a substantial
connection between Novella’s California contacts and Alban’s
death. If it did, any invitation to a California resident to travel
internationally, or any other activity directed at the resident
which enabled her to reach a foreign country—for example the
sale of a ticket or housing of a pet—would be a basis for
jurisdiction over any tort occurring thereafter.
       Appellants argue the trial court made several evidentiary
errors and held them to an improper evidentiary standard. We
need not reach these issues because even considering all of
appellants’ evidence, no basis exists to exert jurisdiction over
Novella simply because he invited Alban to South Africa. Neither
need we decide whether Novella successfully demonstrated that
exercise of jurisdiction would be unreasonable, nor whether the
wrongful death statute applies when the death occurred in
another country.
       Because appellants were unable to show any evidence of an
act furthering Novella’s intention to kill Alban—neither an act
occurring in this state nor one that occurred outside the state
that was directed toward California—California cannot assert
jurisdiction over Novella consistent with federal due process and
California's long-arm statute.




                                9
                         DISPOSITION
     The trial court’s order granting respondent’s motion to
quash service is affirmed. Respondent is to recover his costs on
appeal.
     NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             WEINGART, J.*




      *
       Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                10